DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/20 has been entered
	Claims 1-27 are pending, claims 11-25 are withdraw from consideration.
Applicant has amended claim 1 to indicate that the cartilage is derived from materials that consist essentially of stem cells, TGF-B and chondrogenic media.  It must be noted that the amendment to claim 1 was not in the proper format.  Note that the amendment does not change the fact that the claims are drawn to a product by process and there is nothing to indicate that because the cartilage is made using only the essential elements claimed that it would differ from the prior art cartilage for the reasons of record clearly set forward below.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10 & 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al(WO 2006/138552- introduced in the IDS of 5/7/20)
Li et al teaches a medical device which includes an engineered human cartilage having a Young’s modulus greater than 400kPa (as high as 1000)(see at least page 3 and 20-21).  The reference is silent on the equilibrium friction coefficient of less than 0.4 however such a coefficient would have been inherent to the product of Li as all the other identifying characteristics of the engineered cartilage are the same and the methods of making using seeded MSCs is at least essentially the same as that which applicant used to make their construct. The evidence for anticipation, both regarding structure and method of making is strong. Significantly, there appears to be factual evidence to refute a holding of anticipation.  Note specifically that on the current record the only way of overcoming such a clear holding of anticipation is factual proof that the rejection is in error.  See MPEP § 2112, disclosing that once a proper holding of anticipation is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art.  See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (“the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product”).  Because specification shows no difference between the claimed products and the prior art products, the rejection of record clearly must be made.

Note that the MPEP that: 
	"[w]hen the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 35 U.S.C. 102 or 35 U.S.C. 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972) ; In re Fessmann, 180 USPQ 324 (CCPA1974)."
	
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' equilibrium friction coefficient (as well as stratification, stiffness & tribiological properties) differ and, if so, to what extent, from that of the constructs discussed in the references.   Therefore, with the showing of the reference, the burden of establishing novelty (and non-obviousness) by objective evidence is shifted to Applicants.

The cartilage is anatomically shaped and sized and inserted into voids of cartilage as part of a scaffold (a delivery device) which would necessarily be attached to bone and specifically an articular surface of a condyle and personalized as an osteochondral tissue construct (as is claimed). The reference anticipates the claim subject matter.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 & 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al(as above) and Julian et al(US 2012/0107783) .
Li et al teachings are set forth above.  Li doesn’t teach wherein the device is an injector pen however it would have been obvious at the time the invention was made to substitute an injector pen into the method of Li because Julian teaches using an injector pen for the simple inject delivery of cartilage material to repair defects and also indicates that the injector pen is superior because of ease of use, pain reduction and safety [0495].
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change intheir respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
Further if applicant were to successfully argue that the properties claimed are not inherent to the cartilage of Li, the differences would appear to be slight and thus a matter of varying or optimizing the culture conditions of Li for preparing the cartilage.  
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of  the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Also, even if the attachment to bone and specifically the condyle of the bone were not inherent to the product and method of Li, it would have been obvious to attach the cartilage of Li in that matter because that is where native cartilage is found and where defects occur.  It was notoriously old and well known at the time the invention was made to inject/attach cartilage to bone to provide the natural “cushioning” between bones which is the purpose of cartilage. 
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657